Please see the term sheet hyperlinked above for additional information about the notes, including JPMS's estimated value, which is the estimated value of the notes when the terms are set. Risk Considerations The risks identified below are not exhaustive. Please see the term sheet hyperlinked above for more information. [] Your investment in the notes may result in a loss of some or all of your principal and is subject to the credit risk of JPMorgan Chase and Co. [] The notes do not guarantee the payment of interest and may not pay interest at all. [] The appreciation potential of the notes is limited, and you will not participate in any appreciation in the price of the Reference Stock. [] The benefit provided by the Trigger Level may terminate on the final Review Date. [] JPMorgan Chase and Co. and its affiliates play a variety of roles in connection with the notes and their interests may be adverse to yours. [] If the notes are automatically called early, there is no guarantee that you will be able to reinvest the proceeds at a comparable return [] JPMS's estimated value of the notes will be lower than the original issue price (price to public) of the notes. [] JPMS's estimated value does not represent the future values of the notes and may differ from others' estimates [] JPMS's estimated value is not determined by reference to credit spreads for our conventional fixed rate debt. [] The value of the notes as published by JPMS will likely be higher than JPMS's then-current estimated value of the notes for a limited time. [] Secondary market prices of the notes will be impacted by many economic and market factors. [] No ownership or dividend rights in the Reference Stock. [] Risk of the closing price of the Reference Stock falling below the Interest Barrier or Trigger Level is greater if the Reference Stock is volatile. [] Lack of liquidity - JPMS intends to offer to purchase the notes in the secondary market but is not required to do so. Even if there is a secondary market, it may not provide enough liquidity to allow you to trade or sell the notes easily. [] The anti-dilution protection for the Reference Stock is limited and may be discretionary. [GRAPHIC OMITTED] If the closing price of one Share of the Reference Stock is less than the Initial Stock Price What Are the Payments on the Notes, Assuming a Range of Performances for the Reference Stocks? The following table illustrates payments on the notes, assuming a range of performance for the Reference Stock on a given Review Date. The hypothetical payments set forth below assume an Initial Stock Price of $48.00, an Interest Barrier and a Trigger Level of $33.60 (equal to 70% of the hypothetical Initial Stock Price) and reflect the Interest Rate of 14.90% per annum (payable at a rate of 3.725% per quarter). The hypothetical total returns set forth below are for illustrative purposes only and may not be the actual total returns applicable to a purchaser of the notes. The numbers appearing in the following table and examples have been rounded for ease of analysis. Hypothetical Payment upon Automatic Call or at Maturity Review Dates Prior to the Final Review Date Closing Price Reference Stock Appreciation / Payment on Interest Payment Date or Depreciation at Review Date Call Settlement Date (1)(2) $86.4000 80.000% $1,037.250 $76.8000 60.000% $1,037.250 $67.2000 40.000% $1,037.250 $57.6000 20.000% $1,037.250 $52.8000 10.000% $1,037.250 $50.4000 5.000% $1,037.250 $48.0000 0.000% $1,037.250 $45.6000 -5.000% $37.25 $43.2000 -10.000% $37.25 $40.8000 -15.000% $37.25 $33.6000 -30.000% $37.25 $33.5995 -30.001% $0.00 $28.8000 -40.000% $0.00 $14.4000 -70.000% $0.00 $0.0000 -100.000% $0.00 Final Review Date Stock Return Payment at Maturity (2) 80.000% $1,037.250 60.000% $1,037.250 40.000% $1,037.250 20.000% $1,037.250 10.000% $1,037.250 5.000% $1,037.250 0.000% $1,037.250 -5.000% $1,037.250 -10.000% $1,037.250 -15.000% $1,037.250 -30.000% $1,037.250 -30.001% $699.990 -40.000% $600.000 -70.000% $300.000 -100.000% $0.000 (1) The notes will be automatically called if the closing price of one share of the Reference Stock on any Review Date (other than the final Review Date) is greater than or equal to the Initial Stock Price. (2) You will receive a Contingent Interest Payment in connection with a Review Date if the closing price of one share of the Reference Stock on that Review Date is greater than or equal to the Interest Barrier. SEC Legend: JPMorgan Chase and Co. has filed a registration statement (including a prospectus) with the SEC for any offerings to which these materials relate.
